Citation Nr: 0413612	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-14 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the death of the veteran on December [redacted], 2001, was 
the result of his own willful misconduct.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
December 2001.  The appellant was the veteran's spouse.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in March 2002.  That decision found the 
veteran's death was the result of his own willful misconduct 
and was therefore not service-connected.  The denial of 
service connection was duly appealed and the case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran died as the result of injuries incurred in a 
single car accident on December [redacted], 2001.

3.  The evidence of record shows the veteran was not under 
the influence of alcohol or drugs at the time of the fatal 
car accident. 

4.  It is probable that the veteran was speeding at the time 
of the accident; however, the exact rate of speed was not 
determined.

5.  The accident was found by the California Highway Patrol 
to have resulted from an unsafe turning movement with 
associated unsafe speed for the conditions of the road.

5.  The veteran was wearing his seatbelt at the time of the 
accident.

6.  The evidence of record does not satisfactorily prove or 
disprove that the veteran's unsafe turn or speeding 
constituted deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.


CONCLUSION OF LAW

The cause of the veteran's death was incurred on active duty.  
38 U.S.C.A. §§ 105, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.301, 3.312(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  With respect to the 
appellant's claim, the Board finds, in light of the favorable 
decision below, that no further assistance or notification 
action is necessary.  

Background.

While serving on active duty, the veteran died in a car 
accident on December [redacted], 2001.  No autopsy was performed; 
however, the veteran died of numerous injuries sustained in 
the accident.  Injury occurred when the veteran was the 
driver involved in a single car accident.

The evidence of record does not include a Report of 
Investigation of Line or Duty and Misconduct Status by the 
Marines.  The Report of Casualty noted that the cause and 
circumstances of death were multiple traumatic injuries 
received when the vehicle in which the veteran was driving 
was involved in a single vehicle accident.  The duty status 
was "Active/On Liberty."  

According to the report of investigation by the investigator 
from the California Highway Patrol, the veteran was traveling 
northbound on a two way state road with traffic divided by a 
double yellow line.  The report states the speed limit on 
that portion of the road was 65 m.p.h.  The state road had a 
slight uphill grade and a left hand curve, south of the 
collision scene.  After the left hand curve the state road 
became relatively straight with a slight downhill grade.  
While exiting the curve, the veteran began to lose control of 
his vehicle.  The vehicle began to spin counter clockwise 
around its center of mass.  The vehicle then slid sideways 
across the southbound traffic lane, through the dirt shoulder 
and collided with concrete reinforced steel poles and a 
hydrant.  The veteran's vehicle became airborne, rolling over 
and coming to rest on its wheels in the open desert.

Review of the witness statements recounted in the report 
reveals that there were no eyewitnesses to the collision or 
to the manner in which veteran was driving for several 
minutes prior to it.

The investigative officer found that the veteran caused the 
collision by being in violation of § 22107 of the California 
Vehicle Code (Unsafe Turning Movement), because the veteran 
exited an elevated left hand curve and made an unsafe turning 
movement losing control of his vehicle.  The Board notes that 
the section noted by the officer states, "No person shall 
turn a vehicle from a direct course or move right or left 
upon a roadway until such movement can be made with 
reasonable safety..."  Cal Veh Code § 22107.  Because the 
veteran's turn resulted in a collision, it was per se made 
without reasonable safety, and was thus a violation of the 
section.  There is no evidence of the exact manner in which 
the veteran made the turn.

The investigative officer also found that an associated 
factor was a violation of § 22350 California Vehicle Code 
(Unsafe Speed for the Conditions).  He noted that the veteran 
was driving at an unsafe speed for the conditions, as he was 
unable to gain control of his vehicle while exiting the left 
hand curve, downhill into a relatively straight portion of 
roadway.  The Board notes that the section noted by the 
officer is entitled Basic Speed Law, and states "No person 
shall drive a vehicle upon a highway at a speed greater than 
is reasonable or prudent having due regard for weather, 
visibility, the traffic on, and the surface and width of, the 
highway, and in no event at a speed which endangers the 
safety of persons or property."  Cal Veh Code § 22350.  The 
Board again notes that this violation is based upon the 
result of the veteran's speed rather than any evidence of the 
veteran's actual speed.

The only witness cited that saw the veteran prior to the 
collision was driving northbound when the veteran passed him.  
The witness estimated that at the time the veteran passed his 
speed was in excess of 100 mph.  He reported that he could 
see southbound vehicles kicking up dust as they appeared to 
be moving towards the shoulder to avoid the veteran.  The 
witness reported that in a matter of seconds it appeared that 
the veteran was already 2 to 2 1/2 miles ahead of him.  He saw 
the veteran pass a red vehicle and a big rig before going out 
of sight.  He was out of sight for approximately three to 
four minutes before he pulled up to the collision scene.

The report also noted that the veteran was properly wearing a 
seatbelt and there was no evidence that the veteran was under 
the influence of alcohol or drugs.

The RO contacted the investigating officer.  He indicated 
that the witness account of the high rate of speed was 
consistent with the skid marks and condition of the car at 
the scene.  He said the car almost looked like it had 
exploded; however, no explosion occurred.  The large amount 
of damage to the vehicle left no part salvageable.  

The officer reported that the area where the car left the 
roadway was flat curve, not an elevated curve.  Therefore, 
the high rate of speed resulted in the inability to negotiate 
the curve.  The officer said that if this had not been a 
fatality, the charge of reckless driving might have been 
assessed.

The Board notes that under the California Vehicle Code, 
reckless driving is defined as driving "any vehicle upon a 
highway in willful or wanton disregard for the safety of 
persons or property...."  Cal Veh Code § 23103.

An Administrative Decision by the RO prepared in March 2002 
concluded that the death of the service member as a result of 
an automobile accident on December [redacted], 2001, was due to his 
own willful misconduct and was not incurred in line of duty. 
The RO found that the veteran's operation of his vehicle at 
an unsafe speed constituted willful misconduct.  

The appellant disagreed with the RO's determination and 
initiated the present appeal.  .

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
Service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty and 
not the result of the veteran's own willful misconduct or the 
result of his abuse of alcohol or drugs.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.301 (2003). 

A service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m) (203).

Requirements as to line of duty are not 
met if at the time the injury was 
suffered or disease contracted the 
veteran was:

(1)  Avoiding duty by desertion, or 
was absent without leave which 
materially interfered with the 
performance of military duty.

(2)  Confined under a sentence of 
court-martial involving an 
unremitted dishonorable discharge.

(3)  Confined under sentence of a 
civil court for a felony as 
determined under the laws of the 
jurisdiction where the person was 
convicted by such court.

38 C.F.R. § 3.1(m) (2003).

Willful misconduct means an act involving 
conscious wrongdoing or known prohibited 
action.  A service department finding 
that injury, disease or death was not due 
to misconduct will be binding on [VA] 
unless it is patently inconsistent with 
the facts and the requirements of laws 
administered by VA.

(1)  It involves deliberate or 
intentional wrongdoing with 
knowledge of or wanton and reckless 
disregard of its probable 
consequences.

(2)  Mere technical violation of 
police regulations or ordinances 
will not per se constitute willful 
misconduct.

(3)  Willful misconduct will not be 
determinative unless it is the 
proximate cause of injury, disease 
or death.

38 C.F.R. § 3.1(n) (2003).

The Board notes first that the service department did not 
determine whether the veteran's death was or was not in the 
line of duty or was or was not due to the veteran's own 
misconduct.  Therefore, there is no determination binding on 
VA with regard to these issues.

Second, there is no evidence in the case that the veteran's 
death was not in line of duty for any of the reasons noted in 
section 3.1(m) of the regulations, such as avoiding duty by 
desertion, being confined under sentence of court-martial, or 
being confined under sentence of a civil court for a felony, 
etc., and the Board concludes that these reasons for denying 
a determination that the veteran's death occurred in the line 
of duty are not relevant in this case.  38 C.F.R. § 3.1(m) 
(2003).  

Rather, the issue in the case is whether the cause of the 
veteran's death was the result of his own willful misconduct 
as that term is defined in section 3.1(n) of the regulations.  
38 C.F.R. § 3.1(n) (2003).

Third, the Board finds that there is no evidence of 
intoxication of record and this issue is not relevant in the 
instant case.

Thus, the material issue in the case is whether the veteran's 
speeding, estimated by a witness several minutes - three to 
four - at 100 m.p.h., constituted a "[m]ere technical 
violation of police regulations or ordinances" or whether it 
involved "deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences."  The RO found that it did involve deliberate 
wrongdoing with knowledge or wanton and reckless disregard of 
its probable consequences.

The Board finds that while there is evidence indicating that 
the veteran was speeding prior to his fatal collision the 
evidence is not sufficient to find that it amounted to 
deliberate wrongdoing with knowledge or wanton and reckless 
disregard of the probable consequences.  

However, there is no affirmative evidence of his awareness or 
that, even if he were speeding deliberately or intentionally, 
that he was doing so with knowledge of or reckless disregard 
of the probable consequences of speeding.  The Board notes 
that evidence showed the veteran had had his seatbelt on in 
support of her contention that he was concerned with his own 
safety and "was not deliberately putting his life in 
danger."

Finally, the Board finds persuasive the appellant's arguments 
that in fact no one saw the accident and there is no evidence 
concerning the circumstances that caused the veteran's to 
lose control. She notes that no one truly knows the speed at 
which he was traveling.  The Board notes that the only 
estimate of the veteran's speed occurred several minutes 
prior to the collision.  While it may be indicative of the 
way in which the veteran was operating his vehicle it is not 
conclusive.  There is no evidence of record that the witness 
noted in the police report had any competency to estimate the 
speed of the veteran's vehicle and the police report did not 
estimate the vehicle's speed based upon skid marks.  Thus, 
the Board finds the evidence insufficient to prove the 
veteran was traveling at 100 m.p.h.

The Board also notes that the traffic along that stretch of 
highway appears to have been light - three vehicles were 
noted passed by the veteran in a span of 2 1/2 miles.  There is 
no indication that the veteran was driving his car in a 
reckless or unsafe manner - i.e., weaving in and out of 
traffic.

The Board finds the citation to the California Vehicle Code 
of unsafe turning movement and unsafe speed by the 
investigating officer to be persuasive but not conclusive 
evidence.  As noted above, there were no witnesses to the 
manner in which the veteran made the turn or his speed - the 
mere fact that they resulted in the death of the veteran 
makes them violations of the CVC.  While the investigating 
officer also later opined that had the veteran lived he might 
have been charged with reckless driving, the officer's 
opinion that a reckless charge would possibly have been made 
is not a finding by a competent court of guilt of that 
infraction.

There is no evidence of record that proves with certainty or 
proves conclusively that the veteran's speeding constituted a 
"[m]ere technical violation of police regulations or 
ordinances" and that it did not involve "deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences."  There is 
also no evidence of record that proves with certainty or 
conclusively that the veteran's speeding constituted 
"deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences" 
and was not a "[m]ere technical violation of police 
regulations or ordinances."  It is possible that the veteran 
was speeding with reckless disregard of the probable 
consequences of speeding, and the excessive rate of speed 
supports that possibility but does not satisfactorily prove 
it.  

It is also possible that the veteran swerved to avoid an 
object or animal in the road.  The appellant argues that 
something could have surprised him or he could have fallen 
asleep.  Speculation as to the cause of the accident, whether 
unsafe speed or some other distraction, is insufficient 
evidence to prove the accident did not occur in the line of 
duty.  

The Board finds that this is a case where there is 
insufficient evidence to show by a preponderance of the 
evidence that willful misconduct occurred.  There is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).   
In accordance with the law, the Board therefore resolves 
reasonable doubt in favor of the appellant and concludes that 
the veteran's death was incurred in line of duty while he 
served on active duty and that his death was not proximately 
caused by his own willful misconduct.  


ORDER

Service connection for the cause of the veteran's death is 
granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



